Citation Nr: 0112135	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  96-00 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an April 1994 rating determination by the New York, New 
York, Regional Office (RO), which denied service connection 
for PTSD.  

By decision of March 1999, the Board denied service 
connection for PTSD.  The veteran remained dissatisfied with 
the denial of service connection for PTSD and appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order of the Court in November 1999, a Joint Motion filed 
by the parties was granted.  The March 1999 Board decision 
was vacated and the case has been remanded to the Board for 
further action.


FINDINGS OF FACT

1.  The veteran has contended that he suffered a stressor in 
service, which is unrelated to having engaged in combat with 
the enemy.

2.  Medical evidence has been presented establishing a 
current diagnosis of PTSD and establishing a causal link 
between the inservice stressor claimed by the veteran and his 
current PTSD.

3.  The veteran was not homosexually raped in service; his 
verified homosexual experience was consensual.



4.  There is no credible evidence of record that the 
veteran's other claimed stressful experiences, consisting of 
loud noises, duty cleaning coffins, and experiences related 
to the in-service psychiatric hospitalization occurred and 
his claims that they occurred are not credible.

5.  The veteran was mugged in service but the preponderance 
of the medical evidence does not establish that it caused 
PTSD.


CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5107(a), 7104 (West 1991); 38 C.F.R. 
§§ 3.304(f), (2000), as in effect prior to and on March 7, 
1997.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he is suffering PTSD as a result of 
stressful experiences during service.  He cites two incidents 
as particularly stressful:  having been mugged and beaten 
while ashore and later sexually abused aboard ship.  Other 
stressful events include being struck by a car, treatment in 
a locked psychiatric ward prior to separation from service, 
memories of sirens and drills and duty cleaning coffins.

Service medical records shows that in July 1968, the veteran 
was walking along the street and was struck in the face by an 
unknown assailant.  Hospital reports noted that he had lost 
consciousness and passed out several more times after 
awakening.  He was diagnosed as having a cerebral concussion.  
In August 1968, he was struck on the right cheek by a fist 
and complained of dizziness.  Later that month, the veteran 
was referred for a psychiatric evaluation at which time it 
was noted that he had suffered two concussions within the 
past 45 days.  At that time, his history was also considered 
significant for recent participation in a consensual 
homosexual encounter.  Given that the encounter had occurred 
so soon after the concussions, it was recommended that the 
veteran be admitted in order to evaluate his ability to be 
held responsible for his behavior.  The admitting diagnosis 
was that of organic brain disease, secondary to trauma.  
During the course of hospitalization, the veteran reported 
that he had passively engaged in a homosexual act because he 
was broke and the active partner offered him money.  He was 
discharged from the hospital in October 1968 at which time 
the diagnosis was that of emotionally unstable reaction, as 
manifested by poor judgment under stress, fluctuating 
emotional attitudes, poorly controlled hostility and anxiety.  
It was recommended that the veteran be given an 
administrative discharge as unsuitable, using the noted 
diagnosis.  The report of a November 1968 separation 
examination noted normal clinical evaluations of all systems, 
including psychiatric.

A review of the veteran's Form DD 214 notes that he had no 
foreign service and received no decorations, medals, badges 
or citations.  The reason for separation was noted to be 
"unfitness."

In a January 1993, the Social Security Administration (SSA) 
determined that the veteran was disabled for that agency's 
purposes, effective November 1991  In the SSA decision, it 
was determined that the veteran suffered from a back disorder 
which could reasonably be expected to produce severe pain as 
alleged by the veteran.  It was further noted that the 
veteran had been treated for depression and anxiety which he 
had "developed due to his pain and inability to cope with 
the limitation the [back] pain ha[d] imposed on him."

In April 1993, the veteran filed his original claim for 
service connection for "memory loss."

Post-service medical records include reports and statements 
from private and VA physicians.  In a June 1992 letter to an 
attorney pursuing the veteran's claim for Social Security 
disability benefits, a private clinical psychologist reported 
that he had been treating the veteran since April 1992 for 
complaints of anxiety and depression related to back problems 
which had occurred on his job.

In an October 1992 letter, the psychologist noted that the 
veteran's anxiety and depression appeared to be a reaction to 
his back injury and his response to it, as well as his 
inability to plan for the future.  The current diagnoses were 
considered to be dependent personality and PTSD.

In a May 1993 letter from that same psychologist to a state 
insurance fund, it was noted that the veteran had originally 
appeared for treatment as the result of emotional and 
physical distress related to a work-related back injury and 
problems of anxiety and irritability related to his marital 
situation.  The psychologist noted that the depression and 
anxiety were initially diagnosed as part of a PTSD syndrome 
and treatment was initiated.  During the course of that 
treatment, the psychologist became aware that the veteran had 
been diagnosed as having organic personality disorder and 
atypical affective disorder and those diagnoses were added to 
those already considered.

In a November 1993 letter to VA, the psychologist noted that 
symptoms presented by the veteran had become more clearly 
defined as the result of organic trauma.  The psychologist 
noted that the veteran had been beaten in service and 
hospitalized for psychiatric observation prior to discharge.  
It was that psychologist's opinion that the veteran was 
suffering from organic brain syndrome, related to head trauma 
suffered in service.

The veteran presented to a VA psychiatric examination in 
December 1992 at which time he reported that he had 
experienced several problems during service, including "some 
kind of" brain injury.  Following mental status examination, 
the examiner noted that the veteran presented with a long 
history of "what appear[ed]" to be some organic changes 
secondary to previous possible brain injuries and now with 
the onset of an affective disorder, a continuing problem in 
concentrating and attention span.  The diagnoses included 
atypical affective disorder and organic personality disorder.

In a November 1995 chart notation, a VA psychologist who was 
evaluating the veteran for complaints of difficulties with 
sexual performance noted that the veteran had been distressed 
by symptoms "suggestive of" PTSD.  The veteran offered a 
"vague history" of his military service, but recalled 
participating in drills for combat duty.  The veteran was 
referred for further testing in order to obtain clarification 
and verification of the his current diagnostic status.

During January 1996 and February 1996, the veteran was 
afforded an extensive VA neuro-psychological examination.  
The examiner noted that the history, as provided by the 
veteran, was punctuated by his lapses of memory for detail 
and may not be an inclusive and reliable account.  The 
veteran recounted his experiences, specifically citing two 
concussions sustained while in service and his extensive 
hospitalization prior to discharge.  The examiner noted that 
the veteran had a "significant" history of polysubstance 
abuse.

Following extensive testing and interviews with the veteran, 
the examiner noted that the test results suggested evidence 
of diffuse cortical impairment.  While the veteran had a 
history of closed head injury, the testing results did not 
indicate an acute status (and the overall pattern was not 
considered typical of that usually produced in head trauma).  
Further, given the veteran's extensive history of 
polysubstance and alcohol abuse, the contributions of the 
latter could not be overlooked in terms of potential for 
diffuse brain damage.  The following diagnoses were noted:  
polysubstance dependence, in remission, dysthymic disorder, 
personality disorder, not otherwise specified, with 
narcissistic, dependent and passive-aggressive traits.

The veteran was afforded a VA psychiatric examination in 
September 1997 at which time he reported that he suffered 
PTSD as a result of muggings and a homosexual rape during 
service.  The veteran also reported that, subsequent to 
service, he was involved in a motor vehicle accident and had 
suffered another "significant" head injury.  The examiner 
noted that the veteran showed "what appear[ed]" to be 
official documentation of an award of a Bronze Star for 
service in Vietnam, although he had no recollection of that 
service.  Following mental status examination, the diagnoses 
included rule out organic brain disorder and status-post 
numerous head injuries.

In a May 1997 letter, the VA staff psychologist who had 
conducted the January 1996 testing noted that the veteran 
suffered PTSD, related to his military service. The 
psychologist noted several incidents cited by the veteran: 
"head traumas from at least two muggings and being 
homosexually raped by several of his fellow shipmates."  In 
an April 1998 letter to the veteran's representative, the 
psychologist who had conducted that examination noted that it 
appeared that the veteran did have symptoms associated with 
PTSD, centered around his "reported and documented assaults 
while in service."  The diagnosis was that of PTSD, chronic 
with delayed onset.

The veteran was afforded a VA psychiatric examination in June 
1998, which included a review of the claims folder and 
examination of the veteran.  The veteran related that the 
most memorable events were the instances in which he was 
mugged and homosexually assaulted aboard ship.  He stated 
that he had told a corpsman and chaplain about the sexual 
assault; however, he was not sure when he reported it and did 
not know if a record had been made.  The veteran further 
indicated that he did not recall much of his time in service 
and was unsure of whether he was ever in Vietnam.  He 
reported a history multiple substance abuse following 
service.

Following mental status examination, the examiner observed 
that the veteran did describe problems secondary to things 
that occurred while he was in service, but did not meet the 
DSM-IV criteria for PTSD.  He was noted to be goal directed 
in his answers during the interview and was unable to give 
even general details on several occasions when asked to do 
so.  The examiner then addressed the discrepancy in diagnoses 
offered by VA examiners and agreed with those VA examination 
reports (December 1992 and September 1997) which found that 
the veteran did not have PTSD.  Regarding the April 1998 
letter from the VA psychologist who had conducted the 
neuropsychological testing and later offered the diagnosis of 
PTSD, this examiner commented that even that psychologist had 
agreed that the veteran did not have PTSD, based on the 
earlier testing.  The current diagnoses were adjustment 
disorder, unspecified, depressive disorder, NOS, cannabis 
abuse in partial remission and personality disorder, NOS.

During the course of this appeal, the veteran was afforded 
two hearings at the RO.  At the June 1995 hearing, the 
veteran testified that he did not recall much about service.  
He testified that he cleaned coffins prior to loading them on 
ships and was locked up for 30 days prior to discharge, 
although he does not know the reason.  He further testified 
that he remembered only alarms and sirens going off, cleaning 
coffins and being locked on a psychiatric ward.  At the April 
1998 hearing, the veteran again testified that he did not 
recall much from service.  He did recall being mugged and hit 
in the face and testified that he continued to relive that 
experience.  He further testified that he was homosexually 
raped during service and told only a chaplain and medical 
corpsman about the experience.  Additionally, he testified 
that he had been struck by a car during service.

In a June 1995 letter, the veteran's mother reported that, 
prior to service, the veteran had been an easy-going person 
and she had noticed a marked change in his personality since 
service.

The RO has made attempts to verify those stressful events 
cited by the veteran.  In a July 1993 statement, the veteran 
reported that he did not remember dates.  He reiterated his 
assertion that the stressful events were those in which he 
was mugged and then hospitalized "on a mental ward" prior 
to separation.  He indicated that he had memory losses and it 
was difficult to recall dates or events.

Pursuant to Board Remand instructions, the RO in an August 
2000 letter specifically requested that the veteran submit a 
"statement of potential alternative sources of supporting 
evidence regarding the stressors which [he] alleged to have 
occurred in service."  The veteran was afforded 60 days to 
provide such a statement.  However, the veteran submitted no 
such responsive statement of potential sources of supporting 
evidence.


Analysis

The RO in an August 2000 issued a letter well suited to this 
individual case, requesting a statement of potential sources 
of supporting evidence regarding the veteran's alleged 
stressors.  This request letter was in keeping with the 
requirements of Patton v. West, 12 Vet. App. 272, 276 (1999), 
regarding the special care to be exercised in requesting 
corroborating evidence from the veteran or otherwise 
corroborating claims of personal assault stressors.  Despite 
the veteran's failure to respond to this request, the Board 
finds that further requests to the veteran for evidence 
corroborating the claimed stressor is not required based on 
the duty to assist or under either Patton v. West or the 
provisions of VA ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, Chapter 5.14 c. (instructions for PTSD claims based on 
personal assault.

All relevant facts have been properly developed, and no 
further assistance to the veteran is required in order to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999.  See 64 Fed. Reg. 32807-32808 (June 
18, 1999), now codified at 38 C.F.R. § 3.304(f) (1999).  That 
amendment implemented the  Cohen decision, which held that 38 
C.F.R. § 3.304(f), did not adequately reflect the law 
expressed in the governing statute, 38 U.S.C.A. § 1154(b).  
The effective date of the amendment is March, 7, 1997, the 
date the Cohen decision was issued.  

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).  Under the new regulations, service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD, (2) medical evidence establishing a link between 
current symptoms and an inservice stressor, and (3) credible 
supporting evidence that the claimed inservice stressor 
occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).

Also the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) took 
judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is this: the criteria have 
changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen v. Brown, 10 Vet. App. at 
153 (Nebeker, Chief Judge, concurring by way of synopsis).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123, quoting Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board concludes that 
service connection for PTSD is not warranted under either the 
new or old regulation.  In rendering this conclusion, the 
Board notes that the substance of the previous 38 C.F.R. 
§ 3.304(f) has not been significantly altered.  Under the new 
regulation, the three requirements remain essentially 
unchanged.  It still requires medical evidence of a current 
diagnosis, a medical link between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2000).  Therefore, because the general 
requirements of the regulation have not been substantively 
changed, the Board finds that the veteran was not prejudiced 
by not being notified of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory" i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89.  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non- combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The veteran is not shown to have received any awards or 
decorations for valor, combat experience or combat injuries 
or to have other evidence even suggesting that he had actual 
combat with the enemy.  Indeed, the veteran does not contend 
that he served in combat.  Although he presented to one VA 
examination with "official- looking" documentation that he 
received a Bronze Star for service in Vietnam, the record 
does not corroborate that assertion.  The DD 214 shows no 
foreign service and no awards.  Where the veteran did not 
serve in combat or the stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  38 U.S.C.A. 1154(b) (West 1991); 38 C.F.R. 
3.304(d) (2000); West v. Brown, 7 Vet. App. 70 (1994).  Thus, 
it is necessary to address the matter of whether there is 
sufficient corroboration of the claimed stressors in this 
case.

The Board acknowledges that there is within the evidentiary 
record a current, clear diagnosis of PTSD and medical 
evidence of a causal nexus between the veteran's claimed 
inservice stressor and the current PTSD.  The remaining 
requirement to establish entitlement to service connection 
for PTSD is credible supporting evidence that the claimed 
inservice stressor actually occurred. 

The veteran has cited several incidents as potential 
stressors: a mugging; homosexual assault; car accident; 
cleaning coffins; hearing guns and sirens going off and 
experiences related to being held on a locked psychiatric 
ward.  He has also indicated, on several occasions, that he 
had little recollection of service events and could not 
recall specific dates.  The veteran's lack of recall was also 
noted by several examiners.  While the service medical 
records do confirm treatment following a purported mugging, 
and a neuropsychiatric hospitalization prior to discharge, 
the veteran did not then report any recent sexual assault.  
To the contrary, the veteran then related passive 
participation in a consensual homosexual encounter and the 
examiner did not speculate upon the existence of a recent 
stressful event of a sexual nature.  Rather, the examiner 
found the veteran was emotionally unstable manifested by 
proper judgment under stress, fluctuating emotional 
attitudes, poorly controlled hostility and anxiety.  The 
veteran is not credible in reporting that the homosexual 
encounter in service was forced.  Further his claims 
regarding his experiences during the in-service 
hospitalization are not supported by the evidence of record 
and did not occur and his claim that they did is not 
credible.  In addition, there are no records referable to 
injuries sustained in an in-service automobile accident, nor 
are there any records pertaining to the veteran's job detail 
during service or the claimed loud noises.  Thus, there is 
corroboration of only the mugging.  However, the 
preponderance of the medical evidence does not establish that 
that stressor caused PTSD.

In the SSA award, the veteran was noted to suffer from 
depression which was related to his work-related back injury 
and its aftereffects.  The first diagnosis of PTSD, made in 
October 1992 by a private psychologist, characterized the 
veteran's anxiety and depression as a reaction to his back 
injury.  A later letter from that psychologist noted that the 
veteran suffered emotional distress as a result of his work-
related injury and marital situation.

VA psychologists and examiners noted that the veteran 
suffered symptoms of PTSD.  In letters dated in May 1997 and 
April 1998, a VA psychologist noted that the veteran did 
suffer PTSD, related to his military service and related it, 
in part, to the corroborated mugging.  However, extensive 
psychological testing undertaken by that same psychologist in 
early 1996 for the express purpose of clarifying the 
diagnostic picture did not yield a diagnosis of PTSD.  At 
that time, the veteran's history of closed head injury, some 
in service, was noted, but test findings were not considered 
typical of that usually produced by such trauma and the 
veteran's "extensive history" of polysubstance abuse was 
considered a possible cause of diffuse brain damage.  The 
September 1997 VA examination report included the examiner's 
notation of the veteran's claimed stressor and his purported 
award of the Bronze star, but did not yield a diagnosis of 
PTSD.

The June 1998 VA examiner who examined the veteran and 
reviewed the evidence of record concurred with the prior 
September 1997 opinion that although the veteran did describe 
problems secondary to circumstances that occurred while he 
was in service, he did not meet the DSM-IV criteria for PTSD.  
This opinion was based on a review of the service medical 
records, as well as other evidence, and is in contrast to the 
April 1998 opinion letter by the VA physician, in support of 
the veteran's claim.  These opinions must thus be assessed by 
the Board to determine their relative probative value.

In making this determination, it is the Board's 
responsibility to weigh the evidence and decide where to give 
credit and where to withhold the same.  In weighing medical 
evidence, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet.App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet.App. 429, 433 (1995).  At the same 
time, the Board may not make independent medical 
determinations; there must be plausible reasons for favoring 
one medical opinion over another.  Evans at 31; see also 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the examiner who performed the June 
1998 VA examination is the most persuasive, as it was clearly 
based on a review of the claims folder, included detailed 
reasons and bases for the opinion offered and compared the 
differing diagnoses of record before concurring with those 
examinations that determined that the veteran did not have 
PTSD.  The physician specifically commented on the opinion of 
the VA psychologist who had conducted the January 1996 
testing which did not yield a diagnosis of PTSD, but who then 
later offered that diagnosis.  This examiner noted that the 
diagnosis was not supported by the testing.  In contrast, the 
opinion offered by the VA psychologist who conducted the 
January 1996 testing does not refer to the information he 
relied upon in forming his opinion and no clinical foundation 
for the opinion was given.  Also it does not appear that this 
VA psychologist had the same familiarity with the complete 
record.  The testing was not performed as part of a 
compensation and pension examination and there is no 
indication that the psychologist reviewed the veteran's 
medical history, as found in the claims file, in formulating 
his opinion.  Likewise, it does not appear that the private 
psychologists who examined the veteran in connection with his 
claim for SSA benefits had access to his claims folder.  With 
regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet.App. 109, 112 (1999).

In short, the Board concludes that of the opinions offered, 
greater weight is to be accorded the recent June 1998 VA 
examiner's findings and conclusions for the following 
reasons: first, the June 1998 VA opinion was rendered after a 
thorough review of the veteran's claims folder, including 
service medical records and post-service medical and lay 
evidence; second, with regard to the connection between the 
inservice stressor and the PSTD diagnosis, the VA opinion 
includes reasoning that is supported by stated medical 
principles; third, there is no similar indication in the 
record that the VA psychologist reviewed the entire record; 
and fourth, the VA psychologist's April 1998 letter 
contradicts his previous conclusion in January 1996 as to 
whether or not the veteran had PTSD.  

Therefore after weighing all the evidence, the Board adopts 
the June 1998 VA examiner's conclusions, and, in light of the 
other evidence of record, the Board finds that the opinion is 
sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the expert 
has fairly considered material evidence which appears to 
support the veteran's position.  Wray v. Brown, 7 Vet.App. 
488, at 492-93 (1995).  The veteran's hearing testimony as 
well as the submitted lay statements have also been 
considered.  There is no reason to doubt that these 
statements are sincere and truthful.  However, the crucial 
question in this case is whether the confirmed stressors in 
service caused the PTSD the veteran has now.  This question 
is one that can only be answered convincingly by applying 
medical judgment.  The opinions of individuals who are not 
experts in medical matters cannot provide an adequate basis 
for answering the question.  See Pearlman v. West, 11 Vet. 
App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)]. 

The veteran has not otherwise submitted evidence sufficient 
to support a finding of fact that his PTSD is related to 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).  For this 
reason, the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 


